Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election of the invention of Group I, and the species of nucleic acids encoding a CAR wherein the CAR CDRs are SEQ ID NOs: 86-88 and 95-97, the primary signaling domain is derived from CD3 zeta and the costimulatory domain is derived from 4-1BB, all without traverse, in remarks filed 3-15-22 are acknowledged.

Claims 1, 4-13, 36-43, 48, 50-52 and 61-64 are pending and under examination as they read on the species of nucleic acids encoding a CAR wherein the CAR CDRs are SEQ ID NOs: 86-88 and 95-97, the primary signaling domain is derived from CD3 zeta and the costimulatory domain is derived from 4-1BB.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 43 and 64, use of the "e.g." abbreviation renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-13, 36-43, 48 and 50-52 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the isolated nucleic acid molecule of claim 1, wherein the intracellular signaling domain comprises a primary intracellular signaling domain comprising a functional signaling domain of CD3-zeta, or comprises CD3-zeta variant having at least one modification but not more than 20 modifications of the amino acid sequence of SEQ ID NO: 10, or the primary intracellular signaling domain comprises a functional signaling domain of FcR gamma, or wherein the intracellular signaling domain comprises a primary intracellular signaling domain comprising a functional signaling domain of CD3-zeta, or comprises CD3-zeta variant having at least one modification but not more than 20 modifications of the amino acid sequence of SEQ ID NO: 10, or the primary intracellular signaling domain comprises a functional signaling domain of FcR gamma, and , does not reasonably provide enablement for the nucleic acid of claims 1/39 having any intracellular signaling domain comprising any “functional signaling domain derived from CD3 zeta, TCR zeta, FcR gamma, FcR beta, CD3 gamma, CD3 delta, CD3 epsilon, CD5, CD22, CD79a, CD79b, CD278 (ICOS), FcgRI, DAP10, DAP12, or CD66d,” or for the nucleic acid of claims 1/40 having any intracellular signaling domain comprising any costimulatory signaling domain comprising any “functional signaling domain derived from a MHC class I molecule, a TNF receptor protein, an Immunoglobulin-like protein, a cytokine receptor, an integrin, a signaling lymphocytic activation molecule (SLAM protein), an activating NK cell receptor, BTLA, a Toll ligand receptor, OX40, CD2, CD7, CD27, CD28, CD30, CD40, CDS, ICAM-1, 4-1BB (CD137), B7-H3, ICOS (CD278), GITR, BAFFR, LIGHT, HVEM (LIGHTR), KIRDS2, SLAMF7, NKp80 (KLRF1), NKp44, NKp30, NKp46, CD19, CD4, CD8alpha, CD8beta, IL2R beta, IL2R gamma, IL7R alpha, ITGA4, VLA1, CD49a, ITGA4, IA4, CD49D, ITGA6, VLA-6, CD49f, ITGAD, CD11d, ITGAE, CD103, ITGAL, CD11a, LFA-1, ITGAM, CD11b, ITGAX, CD11c, ITGB1, CD29, ITGB2, CD18, ITGB7, NKG2D, NKG2C, TNFR2, TRANCE/RANKL, DNAM1 (CD226), SLAMF4 (CD244, 2B4), CD84, CD96 (Tactile), CEACAM1, CRTAM, Ly9 (CD229), CD160 (BY55), PSGL1, CD100 (SEMA4D), CD69, SLAMF6 (NTB-A, Ly108), SLAM (SLAMFi, CD150, IPO-3), BLAME (SLAMF8), SELPLG (CD162), LTBR, LAT, GADS, SLP-76, PAG/Cbp, CD19a, CD28-OX40, CD28-4-1BB, or a ligand that specifically binds with CD83.” 

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988).  Whether undue experimentation is required is not based upon a single factor, but rather is Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and again in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).

Claim 1 is drawn to “an isolated nucleic acid molecule encoding a chimeric antigen receptor (CAR), wherein the CAR comprises an anti-BCMA binding domain--a transmembrane domain, and an intracellular signaling domain, wherein the anti-BCMA binding domain comprises a heavy chain variable region (VH) comprising a heavy chain complementary determining region 1 (HC CDR1), a heavy chain complementary determining region 2 (HC CDR2), and a heavy chain complementary determining region 3 (HC CDR3), and a light chain variable region (VL) comprising a light chain complementary determining region 1 (LC CDR 1), a light chain complementary determining region 2 (LC CDR2), and a light chain complementary determining region 3 (LC CDR3), wherein the HC CDR1, HC CDR2, HC CDR3, LC CDR1, LC CDR2, and LC CDR3 comprise the amino acid sequences of: (i) SEQ ID NOs: 86, 130, 88, 95, 131, and 132, respectively; (ii) SEQ ID NOs: 44, 45, 84, 54, 55, and 56, respectively; or (iii) SEQ ID NOs: 179, 180, 181, 147, 182, and 183, respectively.”

According to the instant specification at page 14, 4th paragraph, activation of a BCMA-binding CAR expressed by a cell has a number of useful properties:

“In some embodiments, the CAR comprises one or more (e.g., 1, 2 or all) of the following
properties: (i) the CAR, when expressed in a cell (e.g., a T cell), activates NFAT signaling in the cell in the presence of BCMA-expressing cells, e.g., as measured by the JNL Screening Reporter Assay described in Example 1, e.g., as assessed using methods described in Example 1 with respect to FIG. IA or IC; (ii) the CAR, when expressed in a cell (e.g., a T cell), induces cytotoxicity of BCMA-expressing cells, e.g., as assessed using methods described in Example 1 with respect to FIG. 3A; and (iii) the CAR, when expressed in a cell (e.g., a T cell), induces expression of a cytokine (e.g., IFN-y) in the cell in the presence of BCMA-expressing cells, e.g., as assessed using methods described in Example 1 with respect to FIG. 3C.”

Moreover, as taught at page 30-31 bridging paragraph – page 31, 1st full paragraph:

“The phrase ‘disease associated with expression of BCMA’ includes, but is not limited to, a disease associated with a cell which expresses BCMA (e.g., wild-type or mutant BCMA) or condition associated with a cell which expresses BCMA (e.g., wild-type or mutant BCMA) including, e.g., proliferative diseases such as a cancer or malignancy or a precancerous condition…

Non-cancer related conditions that are associated with BCMA (e.g., wild-type or mutant BCMA) include viral infections; e.g., HIV, fungal infections, e.g., C. neoformans; autoimmune disease….”

Thus, the utility of the claimed nucleic acids lies in their ability to activates NFAT signaling in a cell in the presence of BCMA-expressing cells, to induce cytotoxicity of BCMA-expressing cells, and to induce expression of a cytokine (e.g., IFN-γ) in a cell in the presence of BCMA-expressing cells, and, in so doing, to treat various cancers, malignancies, infections or autoimmune diseases associated with cells which expresses BCMA.

As recited in claims 39 and 40, the intracellular signaling domain can comprise “a primary signaling domain” or “a costimulatory signaling domain,” said signaling domains comprising “…a functional signaling domain derived from CD3 zeta, TCR zeta, FcR gamma…” or “…a functional signaling domain derived from a MHC class I molecule, a TNF receptor protein, an Immunoglobulin-like protein…,” respectively.   

According to the instant specification at page 30, 2nd paragraph, “‘Derived from’ as that term is used herein, indicates a relationship between a first and a second molecule.  It generally refers to structural similarity between the first molecule and a second molecule and does not connotate or include a process or source limitation on a first molecule that is derived from a second molecule.  For example, in the case of an intracellular signaling domain that is derived from a CD3zeta molecule, the intracellular signaling domain retains sufficient CD3zeta structure such that is has the required function, namely, the ability to generate a signal under the appropriate conditions.  It does not connotate or include a limitation to a particular process of producing the intracellular 

Thus, “a primary signaling domain” or “a costimulatory signaling domain,” said signaling domains comprising “a functional signaling domain derived from...” as recited in the instant claims given its broadest reasonable interpretation consist with the teachings of the instant specification and the plain meaning this phase would have to the skilled artisan encompasses in its breadth any variant of the recited primary and costimulatory signaling domains having any number of deletions or any number of mutations insofar as said primary and/or costimulatory signaling domains impart on the host cell an ability to activates NFAT signaling in the presence of BCMA-expressing cells, to induce cytotoxicity of BCMA-expressing cells, and to induce expression of a cytokine (e.g., IFN-γ) in the presence of BCMA-expressing cells, and, in so doing, to treat various cancers, malignancies, infections or autoimmune diseases associated with cells which expresses BCMA.

Example 1 of the instant specification describes CARs comprising anti-BCMA scFvs joined to “…the CD3zeta chain and the 4-1BB stimulatory molecules….” (see page 209 at line 9).

With respect to the primary signaling domain, nearly all efforts in the art appear to be focused on CD3-zeta or FcR gamma protein (see, e.g., Sadelain et al., Current Opinion in Immunology 2009, 21:215–223, at Table 1, cited on an IDS), and in the absence of any guidance or direction whatsoever from the instant specification undue experimentation would be required for the skilled artisan to determine if any primary signaling domain – such as any TcR zeta, FcR beta, CD3 gamma, CD3 delta, CD3 epsilon, CD5, CD22, CD79a, CD79b, DAP10, DAP12 or CD66d of human origin or from any non-human species such as mouse, rodent, monkey, ape and the like – can be used in the context of a CAR construct to inhibit BCMA expressing cells in vivo.

While these primary signaling domains contain ITAMs, it would not be clear to the skilled artisan how these domains will signal in cooperation with the various costimulatory domains that have been shown to function appropriately with CD3-zeta or FcR gamma to inhibit the growth of 

To illustrate the unpredictability of this system, consider the CD3-zeta domain itself.  While numerous parties have attempted CAR-based immunotherapy with a construct comprising CD3-zeta as the sole intracellular signaling domain (so called “first generation CARs”), cells expressing such CARs were largely ineffective in clinical trials (see Sadelain at page 219).  
There are multiple reasons CAR-based immunotherapy with a construct comprising CD3-zeta as the sole intracellular signaling domain may have failed (see, e.g., Cooper, Blood. 2008 Sep 15;112(6):2172-3 at paragraph bridging middle and right columns, cited herewith), which illustrates the unpredictability of using any given ITAM containing signaling domain of human origin or from any non-human species such as mouse, rodent, monkey, ape and the like as the basis for a CAR intracellular signal.

As to combining the CD3-zeta or FcR γ primary signaling domains with any costimulatory domain, consider the combination of CD28 with CD3-zeta.  While this pairing has been frequently used for CAR-based therapeutic applications in the art (see Sadelain at Table 1), it does not always function in vivo as one might expect as described by Milone et al., Molecular Therapy vol. 17 no. 8, 1453–1464 (2009), at page 1462, left col., 3rd paragraph, cited on an IDS.  Thus, even a well-characterized pairing of costimulatory and primary signaling domain is capable of giving unexpected results.

A potential explanation for this unexpected lack of in vivo activity may be that CD28-CD3-zeta signaling can have immunosuppressive effects by promoting the secretion of immunosuppressive IL-10 (see, e.g., Hombach et al., OncoImmunology 1:4, 458–466; July 2012, entire document, cited herewith) as well as IL-2 (see, e.g., Kofler et al., Mol Ther. 2011 Apr;19(4):760-7, see entire document, cited herewith), which, while it helps with CAR-cell proliferation and persistence, is also the critical growth factor for regulatory T cells in the tumor microenvironment, the very cells which could counteract the activity of the CAR-expressing cell.  



In conclusion, while the level of skill in the art is highly advanced, being that of a person holding a Ph.D and/or an M.D.; given the complex, unpredictable aspects of the invention, the broad scope of the invention, the lack of guidance presented by applicants regarding the broad scope and the lack of working examples regarding the broad scope it must be considered that the skilled artisan would have had to have conducted undue and excessive experimentation in order to practice the invention as instantly claimed.

In conclusion, the instant claims encompass an invention of tremendous breadth, and essentially call for trial and error by the skilled artisan to begin discovering how to make and use the claimed invention without assisting the skilled artisan in such an endeavor, which is insufficient to constitute adequate enablement.

As put forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), “[i]f mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

Similarly, a patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  In the decision of Genentech, Inc, v. Novo Nordisk, 42 USPQ 2d 1001,(CAFC 1997), the court held: “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” and that  “[t]ossing out the mere germ of an idea does not 

The instant specification is not enabling because the skilled artisan cannot follow the guidance presented therein to practice the claims without first making a substantial inventive contribution, which is hardly a matter of routine experimentation.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

Claims 1 and 61-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 29, 43 and 53 of copending Application No. 17104983 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because reference claim 53 anticipates claim 1 of the instant application, and the cell of reference claim 43 anticipates the cell of instant claim 64.

Moreover, while the ‘983 does not explicitly recite a nucleic acid molecule encoding the polypeptides expressed by the cell of reference claim 43, it would be obvious to the skilled artisan that the recombinant CAR polypeptides expressed by the cell of claim 43 must be encoded by one or more recombinant nucleic acids.  Given this fact, it would have been obvious to the ordinarily skilled artisan, and the ordinarily skilled artisan would have been motivated to clone said nucleic acids such that cells obtained from a patient in need of BCMA-directed CAR treatment could be readily genetically engineered with said nucleic acids to produce cells for adoptive immunotherapeutic purposes.  Such cloned nucleic acids anticipate the nucleic acid of instant claim 61.

Likewise, for the same reasons described above, it would have been obvious to the ordinarily skilled artisan, and the ordinarily skilled artisan would have been motivated to clone the recombinant nucleic acids encoding the SEQ ID NO: 107 CAR from reference claim 9, and in so doing, the ordinarily skilled artisan would produce a nucleic acid that anticipates SEQ ID NO: 107 of instant claim 63.

Moreover, for the same reasons given above, it would have been obvious to the ordinarily skilled artisan, and the ordinarily skilled artisan would have been motivated to clone the nucleic acids encoding the recombinant CAR polypeptides expressed by the cell of reference claim 29, and to 

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644